UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT

                           ______________

                             No. 96-1800
                           ______________


JAMES J. O'CONNELL,
                                             Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY, MARYLAND; CLARENCE EDWARDS,
Chief of Police,

                                            Defendants - Appellees.


                           ______________

Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
93-733-PJM)
                         ______________

Argued:   July 16, 1997                Decided:     November 24, 1997
                           ______________

Before MURNAGHAN, Circuit Judge, BUTZNER, Senior Circuit Judge, and
FOX, Chief United States District Judge for the Eastern District of
North Carolina, sitting by designation.
                          ______________

Affirmed by unpublished per curiam opinion.
                         ______________

ARGUED: Lori Elizabeth Kline, JACOBS, JACOBS & FARBER, Rockville,
Maryland, for Appellant. Bruce P. Sherman, Senior Assistant County
Attorney, OFFICE OF THE COUNTY ATTORNEY, Rockville, Maryland, for
Appellees. ON BRIEF: Mindy G. Farber, Jack D. Isaacs, JACOBS,
JACOBS & FARBER, Rockville, Maryland, for Appellant. Charles W.
Thompson, Jr., County Attorney, OFFICE OF THE COUNTY ATTORNEY,
Rockville, Maryland, for Appellees.
                         ______________

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant James J. O'Connell appeals the district court's

order granting summary judgment in favor of the Appellees in this

action brought pursuant to 42 U.S.C. § 1983, and Article 27, § 733

of the Maryland Code, "The Law Enforcement Officer's Bill of
Rights."   O'Connell claimed his civil rights were violated by his

transfers within the Montgomery County, Maryland, Police Depart-

ment, allegedly in retaliation for his invocation of his First

Amendment rights.   His Complaint sought reinstatement, injunctive
relief and compensatory, as well as punitive damages.

     We have reviewed the record and the district court's opinion,
and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.    O'Connell v. Montgomery County,
Maryland, No. CA-PJM-93-733 (D. Md. April 30, 1996).




                                                         AFFIRMED




                                 3